DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a second conductive layer on the oxide layer” in line 13.  This limitaiton renders the claim indefinite because it is unclear whether the claim refers to “an oxide layer” recited in line 11 or to “a ferroelectric oxide” recited in line 5.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Tokuhara (US 2019/0081131), wherein Polakowski (Polakowski et al, “Ferroelectricity in undoped hafnium oxide,” Appl. Phys. Lett. 106, 232905 (2015)), is presented as an evidence to show inherency.
Regarding claim 1, Tokuhara discloses an electronic device comprising: a ferroelectric oxide layer (Fig.1, numeral 12; [0099]); note: (12) is HfO2 with thickness 12nm (Abstract).  And Polakowski discloses that HfO2 with thickness 12 nm has a mixture of monoclinic and orthorhombic (ferroelectric) phases and have remanent polarization, i.e. HfO2 has ferroelectric properties(Fig.2), and thus it is considered as ferroelectric oxide)  including a concentration of hydrogen at about 0.7 at% or more (note: HfO2 has a density of 9.68 g/cm3  and a mass of 210 g/mol, i.e. 0.046 mol/cm3 or 8.3 x 1022 atoms/cm3; a hydrogen concentration of more than 1E+21 atoms/cm3 as in Fig. 6 thus corresponds to more than 1.2 at%); and a first conductive layer (13) on the oxide layer (12).
Regarding claim 2, Tokuhara discloses wherein the first conductive layer comprises at least one of Ti, TiN, TiAlN, TiAl, Ta, TaN W, WN, Mo, Ru, RuO, Pt, and Ni ([0078]).
Regarding claim 4, Tokuhara discloses wherein the ferroelectric oxide layer (12) comprises a crystalline structure ([0072]).  
Regarding claim 5, Tokuhara discloses wherein the ferroelectric oxide layer (12) comprises at least one of HfO2, ZrO2, and HfxZr1-xO2 (0 < x < 1) ([0071]).  
Regarding claim 7, Tokuhara discloses wherein the concentration of hydrogen in the ferroelectric oxide layer is about 10 at% or less (Fig.6).  
Regarding claim 8, Tokuhara discloses wherein the concentration of hydrogen in the ferroelectric oxide layer is about 1 at% to about 5 at% (Fig.6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 9-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuhara as applied to claim 1 above, and further in view of Shumizu (US 2009/0194797).
Regarding claim 6, Tokuhara does not disclose wherein the ferroelectric oxide layer further comprises at least one dopant selected from among Al, La, Y, Si, Sr, Gd, and Ge.  
Shumizu however discloses the ferroelectric oxide layer further comprises at least one dopant selected from among Al, La, Y, and Sr ([0216]). 
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tokuhara with Shumizu to have the oxide layer further comprises at least one dopant selected from among Al, La, Y, and Sr for the purpose of fabrication as oxide with improved properties (Shumizu, [0216]).
Regarding claim 9, Tokuhara does not explicitly disclose a semiconductor layer under the ferroelectric oxide layer.  
Shumizu however discloses a semiconductor layer (Fig.22, numeral 41) under the ferroelectric oxide layer (46).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tokuhara in view of Shumizu to have a semiconductor layer under the ferroelectric oxide layer for the purpose of fabrication a semiconductor device with reducing the leakage current (Shimizu, Abstract).
Regarding claim 10, Shimizu discloses wherein the semiconductor layer comprises: a semiconductor substrate (Fig.19, numeral 21) doped with a first conductive type impurity ([0168]); and a source region (22a) and a drain region (22b) in an upper area of the semiconductor substrate (21), the source region and the drain region doped with a second conductive type impurity that is electrically opposite to the first conductive type impurity ([0168]). 
Regarding claim 11, Shimizu discloses wherein the ferroelectric oxide layer (24) is on an upper surface of the semiconductor substrate (21) between the source region (22a) and the drain region (22b).  
Regarding claim 12, Shimizu discloses an interfacial layer between the semiconductor substrate and the ferroelectric oxide layer ([0169]).  
Regarding claim 13, Shimizu discloses wherein the interfacial layer comprises an oxide of a semiconductor material of the semiconductor substrate ([0169]).  
Regarding claim 17, Shimizu discloses a second conductive layer (Fig.20, numerals 32, 33) under the ferroelectric oxide layer (34).  
Regarding claim 18, Shimizu discloses wherein the second conductive layer comprises at least of Ti, TiN, TiAlN, TiAl, Ta, TaN W, WN, Mo, Ru, RuO, Pt, and Ni ([0185]).  
Regarding claim 19, Tokuhara discloses wherein the electronic device is a capacitor ([0044]).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokuhara in view of Shimizu applied to claim 12 above, and further in view of Luan (US 2019/0103277).
Regarding claim 14, Tokuhara in view of Shimizu does not disclose a concentration of hydrogen in the interfacial layer is greater than the concentration of hydrogen in the ferroelectric oxide layer, and the concentration of hydrogen in the oxide layer is greater than a concentration of hydrogen in the semiconductor layer.  
Luan however discloses a concentration of hydrogen in the interfacial layer is greater than the concentration of hydrogen in the ferroelectric oxide layer ([0050]), and the concentration of hydrogen in the oxide layer is greater than a concentration of hydrogen in the semiconductor layer (Fig.11).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Tokuhara in view of Luan to have a concentration of hydrogen in the interfacial layer is greater than the concentration of hydrogen in the ferroelectricoxide layer, and the concentration of hydrogen in the oxide layer is greater than a concentration of hydrogen in the semiconductor layer for the purpose of reducing threshold voltage shift (Luan, [0055]).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuhara in view of Shimizu as applied to claim 10 above, and further in view of Yamazaki (US 2021/0226063).
Regarding claim 15, Tokuhara in view of Shimizu does not explicitly disclose a source electrode on the source region; and a drain electrode on the drain region.  
Yamazaki however discloses a source electrode (Fig.1A, numeral 40a) on the source region (31a); and a drain electrode (40b) on the drain region (31b).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tokuhara with Yamazaki to have a source electrode on the source region; and a drain electrode on the drain region for the purpose of fabrication a transistor.
Regarding claim 16, Shimizu discloses wherein the electronic device is a transistor ([0005]).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derner (US 2020/0328220) in view of Tokuhara, wherein Polakowski (Polakowski et al, “Ferroelectricity in undoped hafnium oxide,” Appl. Phys. Lett. 106, 232905 (2015), is presented as an evidence to show inherency.
Regarding claim 20, Derner discloses a memory device comprising: a semiconductor device including a semiconductor layer (Fig. 2, numeral 22) including a source region (30a) and a drain region (30b); 4Atty. Dkt. No. 2557SI-003239-US U.S. Application No. 17/173,604 a gate oxide layer (34) on the semiconductor layer (22); an electrode (40) on the gate oxide layer (34); and a capacitor (20a) including a first conductive layer (44a) electrically connected to the source region (30a) of the semiconductor layer (22); an oxide layer (48) on the first conductive layer (44a); and a second conductive layer (46a) on the oxide layer (48) on the first conductive layer (44a).
Derner does not disclose that the gate oxide layer including a ferroelectric oxide and  0.7 at% or more of hydrogen.
Tokuhara however discloses the ferroelectric oxide layer (Fig.1, numeral 12; [0099]); note: (12) is HfO2 with thickness 12nm (Abstract).  And Polakowski discloses that HfO2 with thickness 12 nm has a mixture of monoclinic and orthorhombic (ferroelectric) phases and have remanent polarization, i.e. HfO2 has ferroelectric properties(Fig.2), and thus it is considered as ferroelectric oxide) including a concentration of hydrogen at about 0.7 at% or more (note: HfO2 has a density of 9.68 g/cm3 and a mass of 210 g/mol, i.e. 0.046 mol/cm3 or 8.3 x 1022 atoms/cm3; a hydrogen concentration of more than 1E+21 atoms/cm3 as in Fig. 6 thus corresponds to more than 1.2 at%).
	It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Derner with Tokuhara to have a gate oxide layer including a ferroelectric oxide and 0.7 at% or more of hydrogen for the purpose of fabrication a capacitor and thin film transistor with low leakage ([0114], [0157]).
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
Applicant’s arguments that Tokuhara does not disclose the ferroelectric material is not persuasive because Applicant’s specification discloses that HfO2 is a ferroelectric material ([0051]). And because Tokuhara discloses that the oxide layer (12) is HfO2 ([0099]), i.e. the same material as in Applicant’s Specification, it inherently has the same properties.  
Applicant’s arguments that because Tokuhara discloses that HfO2 has a monoclinic phase, HfO2 of Tokuhara could not be considered as ferroelectric oxide are not persuasive because of the following reasons.  First, Examiner would like to note that neither Specification, nor claims describe crystalline phases of a ferroelectric oxide.  Second, claim language does not define what degree of ferroelectricity oxide layer should exhibit. Third, Tokuhara discloses that HfO2 layer has a thickness of 12 nm (Abstract). And Polakowski discloses that HfO2 layer having a thickness of 12 nm have a mixture of orthodromic (ferroelectric) and monoclinic phase and have remanent polarization (Fig.2), i.e. has ferroelectric properties.  Thus, HfO2 layer of Tokuhara is considered to be ferroelectric oxide, because it inherently exhibits some ferroelectric properties (e.g. remanent polarization).
Applicant’s arguments that Fig.7 of Tokuhara does not show the mixture of monoclinic and orthorhombic phases (Applicant’s interview summary, page 7) and thus HfO2 oxide of Tokuhara could not be considered as ferroelectric oxide are not persuasive because of the following reasons.  Fist, Tokuhara discloses that HfO2 oxide is formed with a range of thicknesses (Abstract, [0099]).  And Fig. 7 of Tokuhara shows the XRD of the HFO2 layer with thickness of 20nm ([0103]).  Polakowski discloses that depending on the oxide thickness, the different ratios between monoclinic and orthorhombic phases could be observed (Fig.2).  These different ratios correspond to different values of remanent polarization, i.e. to different ferroelectric properties (Fig. 2, page 232905, column 2, paragraph 2).  Thus, e.g. Polakowski discloses that HfO2 with thickness of 12nm has a mixture of orthorhombic and monoclinic phases, has a remanent polarization and can be considered as ferroelectrics (Fig.2). And because Tokuhara discloses forming HfO2 with thickness of 12 nm (Abstract), the HfO2 of Tokuhara inherently has ferroelectric properties.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891